Citation Nr: 0200332	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  01-02 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's 
application to reopen a claim of service connection for 
bilateral hearing loss.

The veteran was scheduled for a Travel Board hearing in June 
2001.  Pursuant to his request, that hearing was rescheduled 
for November 2001.  However, the veteran failed to report for 
the hearing.


FINDINGS OF FACT

1.  By a rating decision dated in March 1996, the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss was denied; a notice of disagreement initiating 
an appeal from that decision was not received.

2.  The veteran has submitted evidence since the March 1996 
RO decision which was not previously of record, is not 
cumulative, and is both relevant and so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision which denied entitlement 
to service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2001).

2.  New and material evidence has been received since the 
March 1996 rating decision, and the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C.A. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West Supp. 2001) which states that 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620, 45628-45629.  Here, the veteran's claim was filed 
prior to August 29, 2001, and, as such, these changes are not 
applicable in the instant case.

The Board acknowledges that VBA Fast Letter No.01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  In any event, since the veteran's claim is 
reopened, VA's duty to assist is clearly triggered under the 
cited legal authority, and such is addressed in the remand 
below. 

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet. App. 462 (1994).

The underlying claim is a claim of entitlement to service 
connection.  Service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

At the time of the initial denial, the RO considered the 
veteran's service medical records and a January 1996 VA 
examination.  The latter examination showed bilateral hearing 
loss but the examiner indicated that the veteran's responses 
were inconsistent and exaggerated.  Since the March 1996 
rating decision, the veteran has presented VA outpatient 
progress notes and the results of a private audiogram. 

The VA clinical notes relate to a December 1995 audiological 
examination.  The examiner determined that a hearing loss was 
suggested, but he was unable to establish accurate results 
due to a lack of certain test findings and inconsistencies in 
the veteran's complaints.  "The final...examination report 
cannot be written at this time."  The veteran was scheduled 
for another appointment, and a more complete examination was 
conducted by the same doctor in January 1996.  This report 
was considered in the March 1996 rating decision.  The 
December 1995 notes are duplicative of the final report in 
January 1996.  The VA outpatient records are therefore not 
new.  Moreover, because the examiner offers no opinion as to 
a relationship between the veteran's suggested hearing loss 
and his military service, the VA outpatient records are also 
not material.

However, the report of the November 2001 audiological 
examination reflects significant bilateral hearing loss with 
no indication of inconsistency or exaggeration.  The Board 
also notes that this evidence was submitted without a waiver 
of RO review of the evidence.  See 38 C.F.R. § 20.1304(c) 
(2001).  
While the record continues to be devoid of a competent 
opinion linking a current hearing loss to service, the Board 
finds that medical evidence of hearing loss without an 
observation or comments indicating inconsistent results was 
not previously of record, is not cumulative, and is both 
relevant and significant enough that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for bilateral hearing loss.  Hodge, supra; 
38 C.F.R. § 3.156.  The Federal Circuit has clearly stated 
that new and material evidence does not have be of such 
weight as to change the outcome of the prior decision.  
Hodge, supra.  Accordingly, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for bilateral hearing loss, and 
the March 1996 decision denying service connection is not 
final.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss; to this extent only, the appeal is 
granted.


                                                            
REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001)) 
has redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  The Board finds that there is a further duty to 
assist the veteran with the development of his claim.

While the service medical records do not show hearing loss as 
defined by 38 C.F.R. § 3.385 (2001), there is some indication 
of a hearing deficit (see Hensley v. Brown, 5 Vet. App. 155 
(1993), which noted that, by some medical authorities, 
decibel thresholds higher than 20 indicate some degree of 
hearing loss), although results of audiologiocal examination 
results upon entry to and separation from service are 
similar. 

Following a review of the record, to include the service 
medical records and the recently submitted report of a 
private audiolgical examination dated in November 2001, it is 
the Board's judgment that the veteran should be afforded a VA 
audiology examination, which includes an opinion addressing 
the veteran's assertion that his hearing loss began during or 
as the result of service.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097- 98 (2000); 38 U.S.C.A. § 5103A.

The Board also notes that, in light of the change in the law, 
the RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & Supp. 2001) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159) are fully complied with and satisfied. 

Accordingly, this case will be REMANDED to the RO for the 
following action:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any VA 
and non-VA health care providers who have 
evaluated or treated him for any ear 
disability or hearing loss since service.  
After securing any necessary 
authorization, the RO should secure 
copies of all pertinent treatment reports 
identified by the veteran which are not 
currently of record.  All records 
obtained should be associated with the 
claims file.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159) are fully complied 
with and satisfied.

3.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
audiology examination.  The examiner is 
requested to conduct a review of the 
veteran's claims file, including pre-
enlistment and separation examinations, 
and post-service March 1996 VA and 
November 2001 private audiology 
examination reports.  Following this 
review, and the audiometry examination of 
the veteran, to include any necessary 
tests, the examiner is requested to offer 
an opinion with supporting analysis, as 
to whether it is at least as likely as 
not that any current hearing loss began 
during service, was chronically worsened 
during service, or is causally linked to 
any incident of active duty, to included 
claimed acoustic trauma.  A complete 
rationale for all opinions expressed 
should be provided.

The claims file must be made available to 
the examiner before the examination, for 
proper review of the medical history.  
The examination report should reflect 
whether such a review of the claims file 
was made.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  See 
38 C.F.R. § 3.655 (2001).

4.  Thereafter, the RO should consider 
all of the relevant evidence, to include 
the report of the November 2001 
audiometric examination, which was 
submitted without a waiver of RO review, 
and adjudicate the veteran's claim for 
service connection for bilateral hearing 
loss on a de novo basis.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and they should be afforded the 
appropriate period of time  to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this REMAND is to provide due process 
of law and to obtain additional development, and the Board 
intimates no opinion as to the ultimate outcome of this 
appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

